[Cite as In re S.W., 2022-Ohio-854.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




IN RE: S.W.                            :        APPEAL NO. C-210350
                                                TRIAL NO. 20-1857X
                                       :

                                       :           O P I N I O N.




Appeal From: Hamilton County Juvenile Court

Judgment Appealed From Is: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: March 18, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and Joshua A. Thompson,
Assistant Public Defender, for Defendant-Appellee.
                     OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

       {¶1}   Thirteen-year-old S.W. was arrested and charged with aggravated

robbery, a felony of the first degree if committed by an adult, and accompanying

firearm specifications. He filed a motion to suppress statements he made to police at

the time of his arrest. Following a hearing, a magistrate granted the motion to

suppress S.W.’s statements, which included statements made to two different police

officers. The state objected only to the magistrate’s suppression of S.W.’s statement

to the second officer, asserting that it was not made in response to an interrogation.

The juvenile court overruled the objection and adopted the magistrate’s decision.

The state now appeals.

       {¶2}   Because the juvenile court erred by finding that S.W.’s statement to

police was made during a custodial interrogation, we reverse the juvenile court’s

judgment.

                      Background Facts and Procedure
       {¶3}   At the suppression hearing, Cincinnati Police Sergeant Michael Roth

testified that he responded to a radio run for an aggravated robbery that occurred in

the area of 601 Maple Avenue. Another officer radioed that he saw three individuals

running to the back of an apartment building on Maple Avenue, which was close to

where the robbery had occurred. As Sergeant Roth entered the front door of the

three-story apartment building, he heard what he described as “some wrestling going

on up on the top floors.”

       {¶4}   Sergeant Roth walked up the stairs toward the third floor, where he

saw three juveniles, one of whom matched the description given in the police

dispatch. Sergeant Roth testified that he “had all three at gunpoint” as a matter of

officer safety because a handgun had been used in the robbery.




                                             2
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}    Video from Sergeant Roth’s body-worn camera was admitted into

evidence. It showed that S.W. was the first of the three juveniles that Sergeant Roth

ordered to come down the stairs to the landing where he stood. He placed S.W. in

handcuffs, asked S.W. if he had “anything else” on him, and asked, “Where’s the

gun?” After S.W. replied that he did not have a gun, Sergeant Roth again asked,

“Where’s the gun?” When S.W. responded that he threw it, the sergeant asked him

where, and S.W. responded that he threw it in the woods.             The sergeant then

informed S.W. of his Miranda rights and asked S.W. if he understood. S.W. replied,

“Yes, sir.” Sergeant Roth testified that he believed that S.W. understood what his

rights were.

       {¶6}    Sergeant Roth asked S.W. his age, where he had gotten the gun, and

where in the woods he had thrown the gun. He told S.W. that they had better find

the gun before someone found it and shot themselves, and told him that he had

better start talking about where the gun could be found. As he walked S.W. down the

stairs to the building’s first floor, he said, “I want to know where you threw it, buddy.

‘Cause if not you’re in a whole heap of trouble.”

       {¶7}    When they went outside, S.W. indicated that he had thrown the gun

behind the building. So Sergeant Roth walked him around the back of the apartment

building toward some woods adjacent to the building’s rear parking lot.              The

sergeant continued to ask questions as they walked. Once there, S.W. pointed to an

area of the woods, indicating where he had thrown the gun.

       {¶8}    Sergeant Roth asked S.W. the type and color of the gun, and S.W.

replied that it was “a nine” and was silver and black. The sergeant asked S.W. if he

was positive that the gun was in the woods because he would only ask him that once.

He told S.W. that he was “not going to play games on this,” and that “if this is where

it is and it’s truthful, then then [sic] it’s going to go a lot easier on you.” S.W. said,

“This is where I threw it.” After ascertaining the location identified by S.W., the


                                                3
                        OHIO FIRST DISTRICT COURT OF APPEALS



sergeant asked, “You threw it from this parking lot?” S.W. replied, “Yes.” Sergeant

Roth concluded his interaction with S.W. by telling him, “All right, [S.W.], I’ll come

back and talk to you in a minute.”             Sergeant Roth handed S.W. off to Officer

Wermuth who was to take S.W. to his cruiser.

        {¶9}    Officer Wermuth did not testify at the suppression hearing, but video

from his body-worn camera was introduced into evidence. The video showed that

Officer Wermuth walked S.W. down the driveway from the parking lot behind the

apartment building to the sidewalk in front of the building. He did not ask S.W. any

questions or engage him in conversation.

        {¶10} The officer told S.W., “Right this way,” and walked S.W. out into the
road near two officers and a civilian for an apparent identification procedure.

Neither Officer Wermuth nor either of the other officers asked S.W. anything.

        {¶11} Then Officer Wermuth turned and walked S.W. back in the direction of
the apartment building and away from the other officers, and he radioed, “14,

positive ID.” S.W. asked Officer Wermuth what would happen to the stuff in his

pockets, and the officer replied, “That’s got to stay on you. It’ll all go with you and

you can pick it up when you get released.” They walked back past the apartment

building, and the officer asked S.W., “You stay here, sir? Is this a good address for

you?,” to which S.W. replied no.1 They continued walking to the officer’s cruiser,

which was parked several car lengths past the apartment building.

        {¶12} Officer Wermuth stopped S.W. at the cruiser and began to pat S.W.
down. He pulled what appeared to be a paper packet and a thin cord from S.W.’s left

front pants pocket and asked him if it was just a phone charger. The officer put the



1 S.W. does not argue, and the juvenile court did not find, that Officer Wermuth’s question about
the apartment constituted interrogation. An officer’s request for routine information necessary
for basic identification purposes is not interrogation unless the officer should have known that it
was reasonably likely to elicit an incriminating response. See United States v. Tapia-Rodriguez,
958 F.3d 891, 894 (8th Cir.2020) (asking suspect whether he lived in the apartment was a request
for routine information and did not constitute interrogation under Miranda).


                                                    4
                      OHIO FIRST DISTRICT COURT OF APPEALS



items back in the pocket. Then the officer began to pat down S.W.’s right leg, when

S.W. suddenly said, “Can you release them? Like, they weren’t really like -- I did it,

like.” Officer Wermuth immediately told S.W. to say nothing and placed him in the

cruiser.

       {¶13} After the state presented its evidence, S.W. introduced the testimony
and report of clinical psychologist Richard Rothenberg, Psy.D., who had conducted

an evaluation to determine S.W.’s competency to waive his Miranda rights. Dr.

Rothenberg opined that, because of age-related, intellectual, and academic

limitations, S.W. was not competent to waive his Miranda rights. He did not testify

that S.W. was incompetent for any other purpose.

       {¶14} According to Dr. Rothenberg’s report, at the time S.W. waived his
Miranda rights, he was “chronologically” 13 years and four months old and in the

seventh grade. Dr. Rothenberg stated that S.W.’s “language skills and abilities are

consistent with those of younger individual [sic], approximately 4 years old and with

a grade equivalent of that of an individual in pre-kindergarten.”

       {¶15} The magistrate granted S.W.’s motion to suppress statements that he
made to police, finding that he did not knowingly, intelligently, and voluntarily waive

his Miranda rights. The magistrate agreed with the state that S.W.’s “I did it”

statement to Officer Wermuth was a voluntary statement made without any

prompting by police. Nonetheless, the magistrate concluded that S.W. did not fully

understand that he had the right to remain silent when Sergeant Roth advised him of

his Miranda rights.    The magistrate suppressed all of S.W.’s statements, which

included those made in response to Sergeant Roth’s questions and the statement

volunteered to Officer Wermuth.

       {¶16} The state objected to the magistrate’s decision. In its objection, the
state did not challenge the decision with respect to S.W.’s waiver of his Miranda




                                              5
                      OHIO FIRST DISTRICT COURT OF APPEALS



rights. The state challenged only the suppression of S.W.’s volunteered statement to

Officer Wermuth.

       {¶17} The juvenile court found that the magistrate properly suppressed
S.W.’s statement to Officer Wermuth, but “clarifie[d] the reasoning.” The court

determined that S.W. had made the statement involuntarily as part of the prior

questioning by Sergeant Roth.       The court overruled the state’s objection to the

magistrate’s decision and adopted the decision as its judgment.          This appeal

followed.

                         S.W.’s Volunteered Statement
       {¶18} In its sole assignment of error, the state argues that the juvenile court
erred when it granted the motion to suppress S.W.’s volunteered statement to Officer

Wermuth because volunteered statements are not subject to exclusion under

Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). The state

asserts that the court improperly equated S.W.’s spontaneous statement with a

waiver of his right to remain silent.

       {¶19} Appellate review of a motion to suppress presents a mixed question of
law and fact. State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71,

¶ 8. The reviewing court must accept the trial court’s findings of fact if they are

supported by competent, credible evidence, but “must then independently

determine, without deference to the conclusion of the trial court, whether the facts

satisfy the applicable legal standard.” Id. Before we review the juvenile court’s

factual findings, we set forth the appropriate legal standard.

       {¶20} The Fifth Amendment to the United States Constitution provides that
no person “shall be compelled in any criminal case to be a witness against himself.”

To protect a person’s Fifth Amendment privilege against self-incrimination, the

United States Supreme Court announced in Miranda that the prosecution may not

use statements stemming from a custodial interrogation of the defendant unless it


                                               6
                     OHIO FIRST DISTRICT COURT OF APPEALS



demonstrates the use of procedural safeguards.         Miranda at 444. The court

explained that its decision did not impact a suspect’s volunteered statements:

       The fundamental import of the privilege while an individual is in

       custody is not whether he is allowed to talk to the police without the

       benefit of warnings and counsel, but whether he can be interrogated. *

       * * Volunteered statements of any kind are not barred by the Fifth

       Amendment and their admissibility is not affected by our holding

       today.

Id. at 478.

       {¶21} The Miranda safeguards “are not required where a suspect is simply
taken into custody, but rather where a suspect in custody is subjected to

interrogation.” Rhode Island v. Innis, 446 U.S. 291, 300, 100 S.Ct. 1682, 64 L.Ed.2d

297 (1980); State v. Neyland, 139 Ohio St.3d 353, 2014-Ohio-1914, 12 N.E.3d 1112, ¶

119 (the requirement of Miranda warnings “applies only when a suspect is subjected

to both custody and interrogation”). In other words, interrogation “must reflect a

measure of compulsion above and beyond that inherent in custody itself.” Innis at

300.

       {¶22} In Innis, the United States Supreme Court explained that the Miranda
safeguards apply when a person in custody is subject to either express questioning or

its functional equivalent. Id. at 300-301. “[T]he term ‘interrogation’ under Miranda

refers not only to express questioning, but also to any words or actions on the part of

the police (other than those normally attendant to arrest and custody) that the police

should know are reasonably likely to elicit an incriminating response from the

suspect.” Id. at 301. The court explained that the functional-equivalent portion of its

definition “focuses primarily upon the perceptions of the suspect,” as a reflection of

“the fact that the Miranda safeguards were designed to vest a suspect in custody with

an added measure of protection against coercive police practices[.]” Id. The court


                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



emphasized that “the police surely cannot be held accountable for the unforeseeable

results of their words or actions[.]” Id. at 301-302. So the court set forth a test to

determine what constitutes interrogation: “the definition of interrogation can extend

only to words or actions on the part of police officers that they should have known

were reasonably likely to elicit an incriminating response.” (Emphasis sic.) Id. at

302.

       {¶23} The test of whether an interrogation has occurred is an objective one.
United States v. Sanchez, 13 F.4th 1063, 1074 (10th Cir.2021); United States v.

Tapia-Rodriguez, 968 F.3d 891, 894 (8th Cir.2020); United States v. Knope, 655

F.3d 647, 652 (7th Cir.2011); United States v. Washington, 462 F.3d 1124, 1132 (9th

Cir.2006); Rosa v. McCray, 396 F.3d 210, 222 (2d Cir.2005). Although a police

officer’s intent may be relevant, the ultimate inquiry is whether the officer should

have known that the suspect “would suddenly be moved to make a self-incriminating

response.” Innis at 303; Sanchez at 1075, quoting United States v. Rambo, 365 F.3d

906, 910 (10th Cir.2004) (“it is the objectively measured tendency of an action to

elicit an incriminating response which is ultimately determinative”).

       {¶24} In Innis, the Supreme Court applied its definition to the facts of the
case and concluded that the defendant was not “interrogated” within the meaning of

Miranda. Innis, 446 U.S. at 302, 100 S.Ct. 1682, 64 L.Ed.2d 297. In that case, the

defendant was arrested on suspicion of killing a man with a shotgun. Id. at 294.

After the defendant was advised of his Miranda rights, he said he wanted to talk to a

lawyer. Id. Then, as the defendant rode with officers in a police car, two of the

officers spoke to each other about the missing shotgun and said that they hoped none

of the children at the nearby school for handicapped children found the shotgun and

hurt themselves. Id. at 294-295. The defendant interrupted the officers and told

them that he could show them where the shotgun was located. Id. at 295. The

Supreme Court held that no interrogation occurred. Id. at 302. The conversation


                                              8
                     OHIO FIRST DISTRICT COURT OF APPEALS



between the officers included no express questioning of the defendant, nor its

functional equivalent because “[i]t cannot be said, in short, that [the officers] should

have known that their conversation was reasonably likely to elicit an incriminating

response” from the defendant. Id.

       {¶25} The Supreme Court rejected the Rhode Island Supreme Court’s
equating “subtle compulsion” with interrogation because “that is not the end of the

inquiry.” Id. at 303. The defendant’s incriminating response must have been “the

product of words or actions on the part of the police that they should have known

were reasonably likely to elicit an incriminating response.” Id.

       {¶26} In State v. Tucker, 81 Ohio St.3d 431, 438, 692 N.E.2d 171 (1998), the
Supreme Court of Ohio applied Innis’s functional-equivalent test in holding that a

prisoner was not subject to interrogation by corrections officers when he implicated

himself in a murder. The officers moved the prisoner, who had been watching a

newscast about his codefendant’s trial, away from other prisoners, because they

noticed that he was nervous and not himself. Id. at 434. Officers gave the prisoner a

cigarette and a soda, and asked him if he wanted them to have a mental-health

professional come to the jail, because they knew he had undergone some mental-

health counseling while he was in jail. Id. The prisoner declined and began talking

about his codefendant’s trial, saying he wished “this would just get over” so he could

“start [his] time.” Id. at 434-435. He said he would plead guilty unless his co-

defendant got the death penalty. Id. at 435. One of the officers remarked that “when

this is all said and done, I’d like to hear about what happened that day.” Id. The

prisoner said he would tell him “right now,” and an officer said that he did not have

to, but the prisoner continued to describe the crimes he had committed. Id.

       {¶27} The Supreme Court held that the prisoner was not subjected to
interrogation because “the officers reasonably should not have anticipated that their

actions or words would be likely to evoke an incriminating response.” Id. at 437.


                                               9
                     OHIO FIRST DISTRICT COURT OF APPEALS



The court held that the prisoner voluntarily turned the conversation toward the

subject of the murder, and that any further interaction with the officers was a

continuation of the conversation and flowed from his initial volunteered

incriminating statement. Id.; see State v. Martin, 151 Ohio St.3d 470, 2017-Ohio-

7556, 90 N.E.3d 857, ¶ 89-92 (Miranda did not require suppression of statements

made by defendant in custody before he was advised of his rights, because he was not

subjected to interrogation and his statements were “unsolicited, spontaneous, and

‘not in response to any inquiries of law enforcement.’ ”).

       {¶28} Here, it is undisputed that S.W. was in custody at the time he made the
statement. The question is whether the statement was made in response to an

interrogation. In determining that S.W. was subject to interrogation at the time he

made the statement to Officer Wermuth, the juvenile court made the following

factual findings: the statement was made within minutes of the original questioning

by Sergeant Roth; S.W. was in handcuffs; he was in the same physical location and

had not yet been placed in a cruiser; he had been subjected to an identification

procedure; and no intervening conversation or action had occurred between the

Miranda warning, the questioning by Sergeant Roth, and the statement. The court

concluded that S.W. was subject to interrogation when he made the statement to

Officer Wermuth because it was made “as part of the prior questioning by [Sergeant]

Roth,” and “[i]t was one continuous experience, especially for a child with limited

functioning and language skills.”

       {¶29} However, like the officers in Innis who had no reason to know whether
the suspect was “peculiarly susceptible to an appeal to his conscience concerning the

safety of handicapped children,” Innis, 446 U.S. at 302, 100 S.Ct. 1682, 64 L.Ed.2d

297, nothing in the record before us suggests that the police were aware that the 13-

year-old S.W. had either limited reasoning skills or was low functioning. To the

contrary, when the prosecutor asked Sergeant Roth whether S.W.’s responses “were


                                              10
                     OHIO FIRST DISTRICT COURT OF APPEALS



appropriate for the questions you were asking,” the sergeant responded, “Yes. He

gave the same description of the gun that the victim had given.” In addition, nothing

in S.W.’s interaction with Officer Wermuth, which included S.W.’s question about

the items in his pocket and his response to the officer’s question about whether he

stayed at the apartment building, suggested that the officer should have known that

S.W. had any cognitive deficits.

       {¶30} We hold that the facts of this case demonstrate that S.W. was not
interrogated by Officer Wermuth within the meaning of Miranda. There was a clear

break after Sergeant Roth’s questioning, where S.W. was walked by Officer Wermuth

to an identification procedure and then to his cruiser.     Sergeant Roth was not

present, and Officer Wermuth did not ask S.W. any questions. More than two

minutes passed with no interrogation, before S.W. made his admission to Officer

Wermuth.

       {¶31} It is clear that neither prong of the definition of “interrogation”
announced in Innis was satisfied, because S.W.’s statement to Officer Wermuth was

not triggered by an express question or by its functional equivalent. S.W. was not

subjected by Officer Wermuth to words or actions that the officer should have known

were reasonably likely to elicit an incriminating response from S.W. See Innis at

303. Nothing in the record suggests that Officer Wermuth should have known that

S.W. “would suddenly be moved to make a self-incriminating statement.” See id.

Rather, S.W.’s statement was “unsolicited, spontaneous, and ‘not in response to any

inquiries of law enforcement.’ ” See Martin, 151 Ohio St.3d 470, 2017-Ohio-7556, 90

N.E.3d 857, at ¶ 89. When S.W. made the statement to Officer Wermuth, he was in

custody but he was not subjected to interrogation. “Therefore, ‘Miranda does not

apply.’ ” Id. at ¶ 92, quoting State v. Dunn, 131 Ohio St.3d 325, 2012-Ohio-1008, 964

N.E.2d 1037, ¶ 24.     Consequently, the juvenile court erred by suppressing the

statement.


                                             11
                        OHIO FIRST DISTRICT COURT OF APPEALS



                                    Conclusion
       {¶32} Therefore, we sustain the state’s assignment of error, reverse the
juvenile court’s judgment granting the motion to suppress S.W.’s statement to

Officer Wermuth, and remand the matter for further proceedings consistent with the

law and this opinion.

                                             Judgment reversed and cause remanded.

WINKLER, J., concurs.
BERGERON, J., dissents.


BERGERON, J., dissenting.

       {¶33} The majority essentially frames the inquiry in this case as a legal one

designed to ascertain “whether an interrogation has occurred.” Majority opinion at

¶ 23. Here, however, there is no question that a custodial interrogation occurred—

rather, the question presented is whether that interrogation was on-going at the

point of S.W.’s statement. On that point, I submit, this implicates a factual question,

which we must review with deference to the factfinder. See State v. Banks-Harvey,

152 Ohio St.3d 368, 2018-Ohio-201, 96 N.E.3d 262, ¶ 14 (“Appellate review of a

ruling on a motion to suppress presents a mixed question of law and fact. * * * An

appellate court must accept the trial court’s findings of fact if they are supported by

competent, credible evidence.”).    As federal courts have recognized, “when it is

determined that officers engaged in interrogation, whether the suspect’s statement

was spontaneous (or instead made as a result of the interrogation) is a factual finding

that we review for clear error.” United States v. Yepa, 862 F.3d 1252, 1258 (10th

Cir.2017). The trial court here provided a thorough analysis as to why it believed that

S.W.’s statement was part and parcel of his custodial interrogation. In light of the




                                             12
                      OHIO FIRST DISTRICT COURT OF APPEALS


record support for this point, we should not quibble with the trial court’s factual

findings, and therefore I respectfully dissent.

       {¶34} Before embarking on the analysis, I pause to consider Dr.

Rothenberg’s evaluation of S.W. so that the reader may fully appreciate S.W.’s

limitations. Dr. Rothenberg, the clinical psychologist who examined S.W., witnessed

deficiencies across the board in S.W.’s mental capacity.        In his assessment, Dr.

Rothenberg utilized a set of four Miranda Rights Comprehensive Instruments to

evaluate S.W.’s understanding and appreciation of his Miranda rights. The first

instrument measured S.W.’s ability to paraphrase each Miranda right after

providing them to him orally and in writing. In paraphrasing his right to remain

silent, S.W. thought “right” referred to writing with his hand. When asked about his

understanding of the right to have a lawyer present, S.W. thought “present” meant a

gift. S.W. scored zero points on the first instrument. Dr. Rothenberg didn’t bother

administering the second instrument because S.W. could not even understand the

directions. On the third instrument, measuring S.W.’s appreciation of his Miranda

rights, S.W. scored 11 out of 30 points, placing him in the bottom 0.6th percentile of

the juvenile sample. The last instrument asked S.W. to define 16 Miranda-related

words. He scored 2 points out of a possible 32, defining “right” by saying “we write

in class but I don’t have a pen” and “present” by referring to Christmas. Overall, Dr.

Rothenberg found S.W. to be illiterate and in significant need of educational

intervention, with an extremely low average intellectual functioning that may meet

the criteria for an intellectual disability. Dr. Rothenberg further concluded that,

during his encounter with the officers, S.W. “does not appear to exhibit an

appreciation of the fact that he is not obligated to help the police in this situation as




                                                  13
                        OHIO FIRST DISTRICT COURT OF APPEALS


it may be self-incriminating and detrimental to him and his legal defense.” No

evidence contradicted any of these conclusions.

       {¶35} We thus have a juvenile with the intellectual functioning of a four-

year-old, according to Dr. Rothenberg.        Apprehended by multiple officers at

gunpoint and immediately placed in handcuffs, S.W. relayed being “scared” by that

experience and equated it with a “kidnapping.” And when the officer administered

the Miranda warnings in that environment, he did so in such a mumbled, rushed

fashion that even the most astute juvenile probably had little chance of

understanding it. These facts form the underpinning for the Miranda violation

conclusion that the state does not challenge on appeal.           The state, however,

endeavors to forge a distinction between the aspect of the interrogation tainted by

the Miranda violation with that surrounding the “I did it” statement, a premise that

the majority accepts.

       {¶36} To understand the crux of my disagreement with the majority’s

opinion, it is helpful to consider the caselaw featured in their opinion. Innis involved

a defendant who invoked his Miranda right to an attorney before any custodial

interrogation occurred, and while the officers respected that invocation, as they were

discussing the crime amongst themselves, the defendant chimed in and confessed.

Rhode Island v. Innis, 446 U.S. 291, 294, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980). In

other words, no interrogation occurred. Likewise, the defendant in Tucker was never

subject to any interrogation, and no Miranda warnings were given, rendering his

entire statement voluntary. State v. Tucker, 81 Ohio St.3d 431, 435, 692 N.E.2d 171

(1998). The defendants in Knope, Washington, and Tapia-Rodriguez all objected to

routine biographical information given pre-Miranda warnings and before the

commencement of any custodial interrogation. United States v. Knope, 655 F.3d 647


                                              14
                     OHIO FIRST DISTRICT COURT OF APPEALS


(7th Cir.2011), United States v. Washington, 462 F.3d 1124 (9th Cir.2006), United

States v. Tapia-Rodriguez, 968 F.3d 891 (8th Cir.2020). The Rosa and Sanchez

defendants were never provided Miranda warnings because they were never subject

to custodial interrogation. Rosa v. McCray, 396 F.3d 210 (2d Cir.2005), United

States v. Sanchez, 13 F.4th 1063 (10th Cir.2021). The cases cited by the majority

generally contemplate voluntary statements made in the absence of interrogation or

before an interrogation. They do not evaluate a defendant already being interrogated

for purposes of Miranda in conjunction with whether, based on the totality of the

circumstances, the defendant would have understood that the interrogation was on-

going. See State v. Johnson, 2d Dist. Greene No. 86-CA-0084, 1987 Ohio App.

LEXIS 7677, *11 (June 25, 1987) (“The determination of whether interrogation is

‘custodial interrogation’ is a factual determination that depends upon the totality of

the circumstances.”). These cases certainly do not suggest that we should parse

S.W.’s brief walk to the car with Officer Wermuth into something entirely separate

from the custodial interrogation that Sgt. Roth commenced.

       {¶37} And while the majority describes the test as an objective one, majority

opinion at ¶ 23, it must be evaluated from the suspect’s perspective: “The suspect’s

state of mind is the key.” State v. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849

N.E.2d 985, ¶ 35. That point is reinforced by the caselaw cited by the majority.

Sanchez at 1074 (“This inquiry is objective, focusing ‘on the perceptions of a

reasonable person in the suspect’s position rather than the intent of the investigating

officer.’ ”); Tapia-Rodriguez at 891 (“The ‘should have known’ standard is objective

and ‘focuses primarily upon the perceptions of the suspect, rather than the intent of

the police.’ ”), quoting Innis at 894; Rambo at 906 (“The focus is on the perceptions




                                              15
                       OHIO FIRST DISTRICT COURT OF APPEALS


of a reasonable person in the suspect’s position rather than the intent of the

investigating officer.”).

       {¶38} Consistent with this caselaw, the question we should be asking is

whether a 13-year-old juvenile with the mental functioning of a four-year-old should

have understood that the interrogation had concluded when Sgt. Roth handed him

over to Officer Wermuth. “ ‘Because voluntariness is a matter of the suspect’s state

of mind, we focus our analysis on the way in which [S.W.] experience[d]

interrogation.’ ” See Farris at ¶ 34, quoting Missouri v. Seibert, 542 U.S. 600, 624,

124 S.Ct. 2601, 159 L.Ed.2d 643 (2004) (O’Connor, J., dissenting). The juvenile

court, in my view, conducted the correct analysis and made factual findings

supported by the record. Id. at ¶ 21, quoting Seibert, at 612, fn. 4 (Where virtually

identical inculpatory statements are given before and after an officer’s recitation of

Miranda rights, “the postwarning statements are inadmissible because ‘the earlier

and later statements are realistically seen as parts of a single, unwarned sequence of

questioning.’ ”).

       {¶39} The trial court found, as a factual matter, that the interrogation did not

end with Sgt. Roth’s handoff of S.W. to Officer Wermuth, and factual determinations

surrounding the circumstances of an interrogation are “entitled to a presumption of

correctness.” State v. Pudelski, 8th Dist. Cuyahoga No. 77172, 2001 Ohio App.

LEXIS 1150, *21 (Mar. 15, 2001). The state and majority opinion both suggest that a

clear break occurred between Sgt. Roth’s and Officer Wermuth’s interactions with

S.W., and reasonable minds could disagree on this interpretation of this evidence,

which is exactly why I would defer to the trial court. Consistent with the body-worn

camera footage and the trial court’s findings, the video documents a series of

questions by Sgt. Roth to S.W. about the gun, including an interrogation question


                                             16
                     OHIO FIRST DISTRICT COURT OF APPEALS


asked in the midst of Officer Wermuth tightening the handcuffs on S.W.—lending

further credence to the notion that S.W. would have no reason to believe his

interrogation was over. And Officer Wermuth kept questioning S.W. as they walked,

albeit not questions designed to elicit inculpatory responses. Most critically, the last

thing Sgt. Roth said to S.W. before Officer Wermuth walked him towards yet another

group of officers waiting in the street was, “All right, [S.W.], I’ll come back and talk

to you in a minute.” That statement on its own would lead any reasonable person to

conclude that the custodial interrogation was not over, particularly a 13-year-old

with limited reasoning skills. The line the majority attempts to draw “cannot be said

to be bright or sharply defined,” Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849

N.E.2d 985, at ¶ 22, all the more reason we should defer to the fact-finder.

       {¶40} We also must consider S.W.’s statement—“I did it.” Although the state

charged S.W. with aggravated robbery, at no point in time did Sgt. Roth or any other

officer question S.W. about a robbery. All of Sgt. Roth’s questions, from start to

finish, revolved around whether S.W. had a gun and the whereabouts of the weapon.

These questions were designed to “evoke an incriminatory response,” Tucker, 81

Ohio St.3d at 437, 692 N.E.2d 171, and they succeeded—S.W. repeatedly made

inculpatory comments in response to the questioning, as the majority details. The

subsequent statement “I did it” thus only relates logically to what S.W. had already

confessed—he had a gun and tossed the weapon away. And after determining that

those inculpatory statements to Sgt. Roth must be suppressed according to Miranda

and its progeny, I have difficulty understanding how the subsequent statement

(coming moments after the earlier confession) merits a different fate. Even to the

extent that we consider S.W.’s interactions with Sgt. Roth and Officer Wermuth

separately, “[i]t would have been reasonable to regard the two sessions as parts of a


                                              17
                      OHIO FIRST DISTRICT COURT OF APPEALS


continuum”—precisely as the trial court concluded. Seibert, 542 U.S. at 616-617, 124

S.Ct. 2601, 159 L.Ed.2d 643.

       {¶41} On this record, the trier of fact determined S.W. to still be subject to

interrogation, and competent and credible evidence supports that conclusion. I

accordingly respectfully dissent and would affirm the trial court’s judgment.



Please note:
       The court has recorded its own entry this date.




                                               18